Citation Nr: 0521625	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  98-12 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
2002).

3.  Entitlement to basic eligibility for Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had honorable active service from September 1973 
to May 1977 and from September 1979 to July 1986, and he died 
in September 1997.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Regional Office (RO) that denied the veteran's claims.  This 
case was originally before the Board in April 2000, at which 
time it was remanded for additional development of the 
record.  Following completion of the requested actions, by 
decision dated in August 2002, the Board denied service 
connection for the cause of the veteran's death and for 
Dependents' Educational Assistance (DEA) under Chapter 35, 
Title 38, United States Code.  (The issue of entitlement to 
DIC under 38 U.S.C.A. § 1318 was, at that time, subject to a 
stay which has been subsequently lifted.)  The veteran 
appealed these determinations to the United States Court of 
Appeals for Veterans Claims (Court) which, by Order dated 
April 2, 2003, granted a Joint Motion for Partial Remand to 
the Board, and vacated the Board's April 2002 decision.  In 
November 2003, the Board again remanded the claim to the RO 
to ensure due process.  The case is again before the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for schizophrenia, paranoid type, evaluated as 
70 percent disabling.

2.  The veteran died in September 1997 of cirrhosis of the 
liver.

3.  Competent clinical evidence of record establishes that 
the veteran's fatal cirrhosis of the liver was due to alcohol 
use caused by the service-connected schizophrenia.

4.  The claim for service connection for the cause of the 
veteran's death does not involve a question of medical 
complexity or controversy so as to warrant an independent 
medical opinion.

5.  The appellant's claim for DIC under 38 U.S.C.A. § 1318 is 
moot as there is no potential for additional benefit under 38 
U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death, cirrhosis of the liver 
due to alcohol use, was proximately due to service-connected 
schizophrenia, paranoid type.  38 U.S.C.A. § 1310, (West 
2002); 38 C.F.R. §§ 3.310, 3.312 (2004).

2.  An independent medical expert's opinion is not warranted 
for the adjudication of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 7109 (West 
2002);  38 C.F.R. § 20.901(d) (2004).

3.  The claim for entitlement to DIC 38 U.S.C.A. § 1318 is 
dismissed.  38 U.S.C.A. §§ 511, 1318, 7104 (West 2002); 38 
C.F.R. § 20.101 (2004).

4.  The criteria for basic eligibility for Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, have been met.  38 U.S.C.A. §§ 3500, 
3501(a)(1), 5107 (West 2002); 38 C.F.R. §§ 3.807, 21.3021(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in March 2004 
apprised the appellant of the information and evidence 
necessary to substantiate her claim, which information and 
evidence, if any, that she is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  She was also requested to provide any 
evidence in her possession that pertains to the claim.  As 
such, the Board finds that the letter satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of her claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
service medical records, private medical records, VA 
outpatient treatment records and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.



Factual background

The service medical records are negative for complaints or 
findings pertaining to cirrhosis of the liver.  The record 
reflects the fact that the veteran was administratively 
discharged from service in July 1986 following psychiatric 
treatment.  

On VA psychiatric examination in November 1986, no liver 
problems were identified on evaluation of the digestive 
system.  

VA medical records dated from June 1992 show treatment for 
schizophrenia and alcohol dependence.  A social work service 
report dated in June 1992 discloses that the veteran 
acknowledged a history of alcohol use to manage his 
psychiatric condition.  A September 1992 note reveals that 
the veteran was seen for an evaluation by a staff 
psychiatrist.  The veteran related that he had heard voices 
for many years.  He added that he drank to control the 
voices, because with loud music in a bar and a couple of 
drinks inside him, he could not hear the voices any longer.  
The pertinent diagnoses were schizophrenia, paranoid type, 
and alcohol dependence.  The examiner commented that the 
veteran was a chronic schizophrenic, who had been controlling 
his hallucinations by drinking.  The records also indicate 
that the veteran had been noted to have cirrhosis of the 
liver since February 1993.  

The appellant contacted a VA medical center (VAMC) on 
September 1, 1997, the day of the veteran's death, and stated 
that he was yellow and passing yellow/red urine.  She was 
advised to take the veteran to the nearest emergency room for 
treatment.  Later that day, the veteran arrived at the VAMC 
in an ambulance, but a VA physician pronounced the veteran 
dead on arrival.  

The death certificate shows that the veteran died in 
September 1997 of cirrhosis of the liver due to or as a 
consequence of bleeding disorder secondary to cirrhosis of 
the liver.  No other conditions were listed as contributing 
to his death.  

In a statement dated in August 2001, a VA physician noted 
that he reviewed the veteran's claims folder.  He asserted 
that the veteran's service-connected disorder was 
schizophrenia, chronic paranoid type, and that patients with 
this disorder usually do not become addicted to alcohol.  He 
commented that the veteran died of cirrhosis of the liver and 
a bleeding disorder.  He stated that the drugs used to treat 
the veteran's psychiatric disability likely had some effect 
on the liver, but not to the extent of causing cirrhosis of 
the liver.  He opined that the veteran's cirrhosis of the 
liver and bleeding disorder were not likely related to his 
service-connected psychiatric disability.

In a statement dated in March 2005, R.L. Jimenez, M.D., a 
private psychiatrist, related that he had reviewed extensive 
records regarding the veteran at the request of the 
appellant.  He noted that he had considered the August 2001 
opinion from the VA physician.  He stated that the records 
clearly showed that the veteran was psychotic, heard voices 
and used alcohol to control the voices.  The private 
psychiatrist added that "[t]he testimony of his wife and 
children also verified the use of alcohol to control these 
voices in addition to the many doctors and therapists and 
other people that intervened in the treatment" of the 
veteran that alcohol was used to control his psychoses.  Dr. 
Jimenez commented that the August 2001 opinion of the VA 
physician to the effect that people with paranoid 
schizophrenia rarely become addicted to alcohol is not based 
on his clinical experience or research.  He asserted that 
chronic schizophrenics of all types, especially paranoid 
schizophrenics, have a 44 percent addiction rate to alcohol 
and drugs.  He stated that the co-morbidity of addiction 
disorders and chronic mental illnesses was well documented.  
He concluded that the veteran had schizophrenia, paranoid 
type, and developed alcoholism intimately related and part 
and parcel of his paranoid schizophrenia.  

Dr. Jimenez added that the two disorders were co-morbid and 
existed together.  He maintained that they had the same 
origin, namely the stressors and the experiences the veteran 
went through prior to his getting ill while in service, and 
certainly after the illness progressed.  Finally, he argued 
that the alcoholism led to the cirrhosis that led to his 
death, and that the alcoholism came as a result of the 
paranoid schizophrenia.  

At the time of the veteran's death, service connection was in 
effect for chronic paranoid schizophrenia, evaluated as 70 
percent disabling.

Analysis 

	I.  Service connection for the cause of the veteran's 
death and Basic eligibility for Dependents' Educational 
Assistance

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime after December 31, 1946, and cirrhosis of 
the liver becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

There is no debate in this case that the veteran abused 
alcohol and died as a result of cirrhosis of the liver.  The 
appellant argues that the veteran drank in order to combat 
his nightmares, and that this resulted in the damage to his 
liver that resulted in his death.  Accordingly, the appellant 
asserts that service connection is warranted for the cause of 
the veteran's death.  

The evidence against the appellant's claim consists of the 
fact that there is no clinical evidence of cirrhosis of the 
liver for many years following the veteran's discharge from 
service and the August 2001 opinion from a VA physician.  In 
this regard, the Board observes that the physician noted that 
paranoid schizophrenics generally do not become addicted to 
alcohol.  Accordingly, he concluded that it was unlikely that 
the veteran's cirrhosis of the liver and bleeding disorder 
were related to his service-connected psychiatric disability.

The appellant refers to an opinion from Dr. Jimenez to 
support her claim.  In this regard, the Board emphasizes that 
he asserted in a March 2005 statement that he had reviewed 
numerous records of the veteran, as well as the August 2001 
opinion from the VA physician.  He specifically disputed the 
claim by the VA doctor that patients with paranoid 
schizophrenia do not become addicted to alcohol.  Indeed, Dr. 
Jimenez related that approximately 44 percent of 
schizophrenics are addicted to alcohol or drugs.  In 
addition, he noted that there was evidence in the materials 
he reviewed that showed that the veteran drank to control the 
voices he heard.  It is significant to point out that when he 
was seen by a VA psychiatrist in September 1992, the veteran 
related that he drank to control the voices.  The Board 
observes that the examiner at that time asserted that the 
veteran drank to control his hallucinations.  Thus, objective 
clinical treatment reports of record are consistent with the 
basis for the opinion by Dr. Jimenez.  In contrast, the VA 
examiner provided a generic opinion without reference to 
objective evidence specific to the veteran's case.  Thus, the 
evidence supports a finding that the veteran's use of alcohol 
was proximately due to and a result of his service-connected 
paranoid schizophrenia.  This resulted in the cirrhosis of 
the liver that caused his death.  The Board concludes, 
accordingly, that the evidence supports the claim for service 
connection for the cause of the veteran's death.  

In an April 2002 informal hearing presentation, the veteran's 
service representative requested that an opinion be obtained 
from an independent medical expert.  The representative 
asserted that a medical opinion is needed as to whether or 
not the veteran developed his alcohol addiction as secondary 
to the service-connected psychiatric condition.  However, the 
record contains private and VA medical opinions which 
addressed whether or not the veteran's alcohol addiction was 
due to his service-connected psychiatric condition.  
Furthermore, the Board has found that the evidence supports a 
finding of such nexus.  In the Board's opinion, there exists 
no complex or controversial medical question warranting an 
opinion from an independent medical expert.  38 U.S.C.A. 
§ 7109; 38 C.F.R. § 20.901. 

With respect to the issue of basic eligibility for 
Dependents' Educational Assistance benefits pursuant to the 
provisions of 38 U.S.C. § Chapter 35, the Board notes that a 
child or surviving spouse of a veteran will have basic 
eligibility for such benefits where the veteran was 
discharged under other than dishonorable conditions, and had 
a permanent and total service-connected disability in 
existence at the date of his death; or where the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. § 3.807(a).

In this case, the Board has determined herein that the 
veteran died of a service-connected disability.  Accordingly, 
the appellant has established basic eligibility for 
Dependents' Educational Assistance benefits pursuant to the 
provisions of 38 U.S.C. § Chapter 35.  38 U.S.C.A. § 
3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii).

	II.  DIC 

DIC benefits are also payable under certain circumstances if 
the veteran was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability which had been totally disabling for a specified 
period of time. 38 U.S.C.A. § 1318.  

Service connection was granted for the cause of the veteran's 
death in this decision.  The grant of service connection for 
the cause of the veteran's death was a grant of DIC.  The 
provisions of 38 U.S.C.A. § 1318 provide another avenue of 
entitlement to DIC.

The Board has jurisdiction of all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits. 38 C.F.R. § 20.101 (2004). 
The issue before the Board is whether there is an actual or 
potential benefit. If there is no actual or potential 
benefit, a review would be fruitless since even a favorable 
ruling would result in no benefit to the appellant.

Entitlement has already been established under 38 U.S.C.A. § 
1310 and there is no potential for additional benefit under 
38 U.S.C.A. § 1318.  See Mintz v. Brown, 6 Vet. App. 277 
(1994) (the Board does not have jurisdiction to review a case 
if no benefit would accrue to the claimant).

In light of the grant of service connection for the cause of 
the veteran's death and the lack of potential for additional 
benefit under section 1318, the appeal is dismissed. 38 
U.S.C.A. §§ 501, 7104.

Any potential VCAA defect is moot and of no prejudice as 
there is no potential for additional benefit under 38 
U.S.C.A. § 1318.  Sabonis v. Derwinski, 6 Vet. App. 426, 430 
(1994).


ORDER

Service connection for the cause of the veteran's death is 
granted.

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is granted.

The claim of entitlement to dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318 is 
dismissed.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


